DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 9-12 directed towards the  David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732),
Applicant’s first argument is that claim 1 recites that the cutout extends beyond the outer surface of the turns of the first coil, and Sauber is silent to the cutout in regards to the turns of a coil.  The Examiner acknowledges that Sauber does not disclose a cutout extending with respect to a coil, but the Examiner further notes that it is the combination of David in view of Sauber, not Sauber specifically, that discloses the claim features.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, David teaches a leadframe, coil, and magnetic sensor as explained below and seen in the below figure.  Sauber is being relied upon to teach a cutout located below the magnetic sensor, because such a cutout has the benefit of, for example, reducing unwanted eddy currents that can appear below the magnetic sensor.  When teaching this feature into David, a cutout, such as cutout (152) from Sauber, would appear below the sensor of David.  Because of the manner in which the cutout of Sauber is implemented, this cutout would reasonably extend from below the sensor out to the outer periphery on only one side of the magnetic sensor.  As such, in the combination, this cutout would beyond the outer turns of the coil on only one side of the sensor, but it would not extend beyond the turns of the coil on any other side.  The same can be said of the combination of cutouts (152),(154) which is the same as cutout (150) in Sauber.
Applicant’s second argument is that claim 1 recites that the cutout extends beyond the outer turn of the turns of the first coil only on a first side of the magnetic field sensor, wherein the cutout does not extend beyond the outer turns of the first coil on an opposite side of the first side of the magnetic field sensor.  As explained above, the prior art discloses this feature.
Applicant argues that cutouts (152) and (154) extend beyond sensor (104 on two sides, but the Examiner respectfully disagrees with applicant’s interpretation of Sauber.  First, cutout (152) does not extend to the top of the T shape like applicant has indicated.  The top of the T shape in Figure 2D is formed by slot (154), which is expressly shown in Figure 2D.  In fact, what is indicated as slot (154) in Figure 2D of Sauber is right next to what applicant considers the top of slot (152).  Slot (152) stops at the based of the top of the T shape where slot (154) begins.  That stated, even if slot (154) were relied upon, this slot barely extends beyond the top side of the magnetic sensor.  Applicant does not claim that the slot cannot extend beyond the sensor in any manner, and instead is claiming that the cutout or slot only extends beyond the turns of the coil on one side of the magnetic sensor.  As can be seen in figure below from David, the coil spaced apart from the magnetic field sensor by an amount that, in the combination, would reasonably cause the coil to surround the entirety of slot (154), and where none of slot (154) would extend beyond any portion of the coil. As such, the Examiner respectfully disagrees.
Marked up figure from David:

    PNG
    media_image1.png
    512
    802
    media_image1.png
    Greyscale

Marked up figures from Sauber:

    PNG
    media_image2.png
    691
    589
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    691
    589
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732).


    PNG
    media_image1.png
    512
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    691
    589
    media_image2.png
    Greyscale


As to Claims 1, 2, 3, 4, 5, 16, 17, and 18,
David discloses A system including A magnetic field sensor apparatus arranged in a package (14) (Paragraph [0026]) and comprising: a leadframe (22) composed of an electrically conductive material (Paragraph [0024], (Figure 1 / note the leadframe must be composed of an electrically conductive material as it is the part that electrically connects the sensor to other components by way of the leads), and a chip (20), fitted on the leadframe, including a first coil (18) having turns including an outer turn at least partially overlapping the leadframe, and a magnetic field sensor (16) arranged within an area enclosed by the outer turn of the turns of the first coil (Figure 1), (Paragraph [0043]), and that the diameter of the coil is less than the area of the leadframe (Figure 1), a magnetic field generator (12) outside the package (Paragraph [0025] / note for example hard ferromagnetic target), and the magnetic field sensor apparatus is configured to measure a magnetic field generated by the magnetic field generator (Figure 2), (Paragraphs [0034],[0035] / note the circuit that measures the magnetic field of the target and detects the proximity, speed, and/or direction of the target).
David does not disclose wherein the leadframe comprises a cutout, the first coil having turns including an outer turn at least partially overlapping the cutout, the magnetic field sensor arranged over the cutout, the cutout extends beyond the outer turn of the turns of the first coil only on a first side of the magnetic field sensor, wherein the cutout does not extend beyond the outer turn of the turns of the first coil on an opposite side of the first side of the magnetic field sensor, wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil.
Sauber discloses the leadframe (102) comprises a cutout ((152) or (150)), and a magnetic sensor (104’) is located over the cutout, (Figure 2D), that the cutout extends beyond the sensor and extends to an outer perimeter of the leadframe on a first side of the magnetic sensor (Figure 2D), the cutout does not extend beyond the magnetic sensor on an opposite side of the first side of the magnetic field sensor (Figure 2D / note cutout portion (152) does not extend beyond sensor (104’)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include the leadframe comprises a cutout, the first coil having turns including an outer turn at least partially overlapping the cutout, the magnetic field sensor arranged over the cutout, the cutout extends beyond the outer turn of the turns of the first coil only on a first side of the magnetic field sensor, wherein the cutout does not extend beyond the outer turn of the turns of the first coil on an opposite side of the first side of the magnetic field sensor given the above disclosure and teaching of Sauber in order to advantageously reduce eddy current flow about the magnetic sensor (Abstract) which can create undesired interference and negatively influence the sensor.
David in view of Sauber do not explicitly disclose the dimensions of the cutout relative to the sensor, and therefore do not disclose expressly disclose wherein the cutout does not extend beyond the outer turn on the opposite side of the first side of the magnetic field sensor, wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil.
However, Sauber discloses that different cutout shapes are known that each include a different percentage of how much the sensor is located in the cutout (see Figures 2A, 2E, 2F, and 2G), the width of the slots forming the cutouts, such as the width of slot (154), can be changed (Paragraph [0020]), thereby demonstrating that the percentage of the sensor in the cutout and the width of the cutout is a result effective variable.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber to optimize the dimensions of the cutout, change the shape of the cutout, and change size/proportion of the cutout to therefore include wherein at least 75% of a sensitive area of the magnetic field sensor lies over the cutout, and wherein at least 25% of the area enclosed by the outer turn of the coil lies over the cutout, wherein at least 90% of the sensitive area of the magnetic field sensor lies over the cutout, the sensitive area of the magnetic field sensor lies completely over the cutout, at least 40% of the area enclosed by the outer turn of the coil lies over the cutout, wherein the cutout has a larger dimension than the area enclosed by the outer turn of the coil given the above disclosure and teaching of Sauber in in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05), and in order to advantageously change the shape of the cutout such that it provides a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), including a large level of eddy current reduction by providing a large cutout but still provide a sufficiently level of structural stability to support the sensor (see MPEP 2144.04(IV)(A),(B)).
(Note: David discloses a sensor chip (16) fully surrounded by coil (18), and where the coil is spaced from the sensor chip and surrounds, in plan view, most of the area of the top surface of integrated circuit (20), and where the coil is spaced from the outer periphery of the leadframe.  Sauber discloses a cutout (152) that has one end portion that extends to the outer perimeter of the leadframe, and another end portion that stops below the sensor. In the combination of David in view of Sauber, one end of the cutout must extend beyond all turns of the coil on a first side of the sensor, and could not extend beyond the turns of the coil on any other side of the sensor.  As such, in the combination, the prior art reasonably discloses the claim features.)
Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Sauber (US 2011/0133732) as applied to claim 1 and in further view of view of Cesaretti (US 2017/0030979).
As to Claims 19, 20, and 21,
David in view of Sauber does not disclose the leadframe further comprises a second cutout, and wherein the chip further comprises a second coil, having second turns, and a second magnetic field sensor arranged within a second area enclosed by a second outer turn of the second turns of the second coil, wherein the first coil and the second coil are interconnected via a connection to form a differential coil arrangement, the chip further comprises a first terminal, associated with the cutout and in contact with the connection, and a second terminal associated with the second cutout and in contact with the connection.
Sauber discloses the leadframe further comprises a second cutout (154) (Figure 2C), the leadframe (102) comprises a cutout (150) or (152),  a sensitive area of the magnetic field sensor projects beyond a particular direction of the cutout in the orthogonal projection (Figure 2A), the magnetic sensor (104) is located over the cutout, (Figures 2A, 2C, 2D, 2F), that the cutout extends beyond the sensor and extends to an outer perimeter of the leadframe (Figure 2A).
 Cesaretti discloses wherein the chip further comprises a second coil (206b), having second turns, and a second magnetic field sensor (210) arranged within a second area enclosed by a second outer turn of the second turns of the second coil (Figure 12), wherein the coil and the second coil are interconnected via a connection to form a differential coil arrangement (Paragraph [0137]), (Figure 12), the chip further comprises a first terminal in contact with the connection (Figure 12 / note the chip must have terminals for the coils that allow the element (204) to connect to them), and a second terminal in contact with the connection (Figure 12), and wherein the magnetic field sensor and the second magnetic field sensor are interconnected via the first terminal and the second terminal, respectively, to form a differential magnetic field sensor arrangement (Figure 12 / note that in light of applicant’s disclosure, the Examiner presumes that applicant means that the sensors are connected via different terminals than those used for the coils / note further that the sensors must be interconnected via the terminals that lead to the differential amplifier in that the outputs of the sensors must be sent to the differential amplifier by way of terminals, and the at a minimum, the differential amplifier interconnects the outputs of the sensors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber to include duplicating the cutout or at least providing a cutout for each sensor arrangement to therefore include a second cutout, and wherein the chip further comprises a second coil, having second turns, and a second magnetic field sensor arranged within a second area enclosed by a second outer turn of the second turns of the second coil, wherein the coil and the second coil are interconnected via a connection to form a differential coil arrangement, the chip further comprises a first terminal, associated with the cutout and in contact with the connection, and a second terminal associated with the second cutout and in contact with the connection given the above disclosure and teaching of Sauber and Cesaretti in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014] of Sauber), a and in order in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014] of Sauber) (MPEP 2144.04(VI)(B)), and in order to advantageously provide a self test circuit that can test the sensing device to ensure proper operation (Paragraph [0015] of Cesaretti) and to advantageously provide a redundant second sensor in case the first sensor malfunctions, and in order to advantageously provide a method of allowing the sensors and coils to be connected as disclosed in the circuit so as to advantageously provide a self test circuit that can test the sensing device to ensure proper operation, and  in order to advantageously reduce eddy current flow about the magnetic sensor (Abstract) which can create undesired interference and negatively influence the sensor.
David in view of Sauber and Cesaretti do not explicitly disclose the dimensions of the cutout relative to the sensor, and therefore do not disclose at least 75% of a second sensitive area of the second magnetic field sensor lies within an orthogonal projection of the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within an orthogonal projection of the second cutout.
However, Sauber discloses that different cutout shapes are known that each include a different percentage of how much the sensor is located in the cutout (see Figures 2A, 2E, 2F, and 2G) thereby demonstrating that the percentage of the sensor in the cutout is a result effective variable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of Sauber and Cesaretti to optimize the dimensions of the cutout, change the shape of the cutout, and change size/proportion of the cutout to therefore include at least 75% of a second sensitive area of the second magnetic field sensor lies within an orthogonal projection of the second cutout, and at least 25% of the second area enclosed by the second outer turn of the second coil lies within an orthogonal projection of the second cutout given the above disclosure and teaching of Sauber in in order to advantageously provide a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05), and in order to advantageously change the shape of the cutout such that it provides a sufficient amount of prevention for the formation of eddy currents in the leadframe that can negatively affect magnetic sensing (note Paragraph [0014]), including a large level of eddy current reduction by providing a large cutout but still provide a sufficiently level of structural stability to support the sensor (see MPEP 2144.04(IV)(A),(B)).
Allowable Subject Matter
Claims 6-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 6,
The primary reason for the allowance of claim 6 is the inclusion of the first cutout extends beyond a first outer turn of the first turns, and wherein the second cutout extends beyond a second outer turn of the second turns, in an opposite direction of the first cutout. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858